J-S27002-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: J.R., A MINOR       :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
APPEAL OF: A.R.. MOTHER                 :        No. 3504 EDA 2016


               Appeal from the Order Entered October 5, 2016
            In the Court of Common Pleas of Philadelphia County
     Family Court Juvenile Division at No(s): CP-51-AP-0000850-2016,
                          CP-51-DP-0001372-2015


IN THE INTEREST OF: J.A.R., A           :   IN THE SUPERIOR COURT OF
MINOR                                   :        PENNSYLVANIA
                                        :
                                        :
APPEAL OF: A.R., MOTHER                 :        No. 3505 EDA 2016


                 Appeal from the Decree October 5, 2016
           In the Court of Common Pleas of Philadelphia County
     Family Court Juvenile Division at No(s): CP-51-AP-0000850-2016


BEFORE: GANTMAN, P.J., OTT, J., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                            FILED MAY 12, 2017

     Appellant, A.R. (“Mother”), appeals from the order that changed the

family goal to adoption, and the decree, entered in the Philadelphia County

Court of Common Pleas Family Court Juvenile Division, that granted the

petition of the Department of Human Services (“DHS”) for involuntary

termination of Mother’s parental rights to her minor child, J.R. a/k/a J.A.R.

(“Child”). We affirm.

     In its opinion, the Juvenile Court fully and correctly set forth the


_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S27002-17


relevant facts and procedural history of this case.        Therefore, we have no

reason to restate them.

      Mother raises three issues for our review:

         DID THE [JUVENILE] COURT ERR IN TERMINATING
         [MOTHER’S] PARENTAL RIGHTS UNDER 23 PA.C.S.[A. §]
         2511(A)(1), 2511(A)(2), 2511(A)(5), AND 2511(A)(8)?

         DID THE [JUVENILE] COURT ERR IN FINDING THAT
         TERMINATION OF MOTHER’S PARENTAL RIGHTS BEST
         SERVED [CHILD’S] DEVELOPMENTAL, PHYSICAL AND
         EMOTIONAL NEEDS UNDER 23 PA.C.S.[A. §] 2511(B)?

         DID THE [JUVENILE] COURT ERR IN CHANGING [CHILD’S]
         GOAL TO ADOPTION?

(Mother’s Brief at vi).

      Appellate review of goal change decisions implicates the following

principles:

         On appeal, goal change decisions are subject to an abuse
         of discretion standard of review. In re N.C., 909 A.2d
818, 822 (Pa.Super. 2006).

              In order to conclude that the trial court abused its
              discretion, we must determine that the court’s
              judgment was “manifestly unreasonable,” that the
              court did not apply the law, or that the court’s action
              was “a result of partiality, prejudice, bias or ill will,”
              as shown by the record. We are bound by the trial
              court’s findings of fact that have support in the
              record. The trial court, not the appellate court, is
              charged with the responsibilities of evaluating
              credibility of the witnesses and resolving any
              conflicts in the testimony. In carrying out these
              responsibilities, the trial court is free to believe all,
              part, or none of the evidence. When the trial court’s
              findings are supported by competent evidence of
              record, we will affirm, “even if the record could also
              support an opposite result.”

                                        -2-
J-S27002-17



Id. at 822-23 (internal citations omitted).

      The Juvenile Act controls the disposition of dependent children. In re

R.P., 957 A.2d 1205, 1217 (Pa.Super. 2008).                  Section 6351 provides in

relevant part:

            § 6351.       Disposition of dependent child

                                        *        *       *

            (f) Matters to be determined at permanency
            hearing.—At each permanency hearing, a court
            shall determine all of the following:

                 (1) The    continuing    necessity           for   and
                 appropriateness of the placement.

                 (2) The appropriateness, feasibility and extent
                 of compliance with the permanency plan
                 developed for the child.

                 (3) The extent of progress made toward
                 alleviating the circumstances which necessitated
                 the original placement.

                 (4) The appropriateness and feasibility of the
                 current placement goal for the child.

                 (5) The likely date by which the placement goal
                 for the child might be achieved.

                 (5.1) Whether reasonable efforts were made to
                 finalize the permanency plan in effect.

                 (6) Whether the child is safe.

                                    *        *       *

                 (9) If the child has been in placement for at
                 least 15 of the last 22 months or the court has
                 determined that aggravated circumstances exist

                                            -3-
J-S27002-17


              and that reasonable efforts to prevent or
              eliminate the need to remove the child from the
              child’s parent, guardian or custodian or to
              preserve and reunify the family need not be
              made or continue to be made, whether the
              county agency has filed or sought to join a
              petition to terminate parental rights and to
              identify, recruit, process and approve a qualified
              family to adopt the child unless:

                (i)     the child is being cared for by a
                relative best suited to the physical, mental
                and moral welfare of the child;

                (ii)    the county agency has documented
                a compelling reason for determining that
                filing a petition to terminate parental rights
                would not serve the needs and welfare of
                the child; or

                (iii)  the child’s family has not been
                provided with necessary services to achieve
                the safe return to the child’s parent,
                guardian or custodian within the time
                frames set forth in the permanency plan.

                                 *    *    *

          (f.1) Additional determination.—Based upon the
          determinations made under subsection (f) and all
          relevant evidence presented at the hearing, the court
          shall determine one of the following:

              (1) If and when the child will be returned to the
              child’s parent, guardian or custodian in cases
              where the return of the child is best suited to
              the safety, protection and physical, mental and
              moral welfare of the child.

              (2) If and when the child will be placed for
              adoption, and the county agency will file for
              termination of parental rights in cases where
              return to the child’s parent, guardian or
              custodian is not best suited to the safety,

                                     -4-
J-S27002-17


               protection and physical,      mental   and   moral
               welfare of the child.

               (3) If and when the child will be placed with a
               legal custodian in cases where the return to the
               child’s parent, guardian or custodian or being
               placed for adoption is not best suited to the
               safety, protection and physical, mental and
               moral welfare of the child.

               (4) If and when the child will be placed with a fit
               and willing relative in cases where return to the
               child’s parent, guardian or custodian, being
               placed for adoption or being placed with a legal
               custodian is not best suited to the safety,
               protection and physical, mental and moral
               welfare of the child.

                                   *    *    *

            (f.2) Evidence.—Evidence of conduct by the parent
            that places the health, safety or welfare of the child
            at risk, including evidence of the use of alcohol or a
            controlled substance that places the health, safety or
            welfare of the child at risk, shall be presented to the
            court by the county agency or any other party at any
            disposition or permanency hearing whether or not
            the conduct was the basis for the determination of
            dependency.

            (g) Court       order.—On      the    basis  of   the
            determination made under subsection (f.1), the court
            shall order the continuation, modification or
            termination of placement or other disposition which
            is best suited to the safety, protection and physical,
            mental and moral welfare of the child.

42 Pa.C.S.A. § 6351(f), (f.1), (f.2), (g).

      “When the child welfare agency has made reasonable efforts to return

a [dependent] child to his…biological parent, but those efforts have failed,

then the agency must redirect its efforts towards placing the child in an

                                       -5-
J-S27002-17


adoptive home.” In re N.C., supra at 823 (citing In re G.P.-R., 851 A.2d
967, 973 (Pa.Super. 2004)).

        Although the agency has the burden to show a goal change
        would serve the child’s best interests, “[s]afety,
        permanency, and well-being of the child must take
        precedence over all other considerations” under Section
        6351. In re D.P., 972 A.2d 1221, 1227 (Pa.Super. 2009),
        appeal denied, 601 Pa. 702, 973 A.2d 1007 (2009)
        (emphasis in original); In re S.B., 943 A.2d 973, 978
        (Pa.Super. 2008), appeal denied, 598 Pa. 782, 959 A.2d
320 (2008). “[T]he parent’s rights are secondary” in a
        goal change proceeding. In re D.P., supra.

        Because the focus is on the child’s best interests, a goal
        change to adoption might be appropriate, even when a
        parent substantially complies with a reunification plan. In
        re N.C., supra at 826-27.         Where a parent’s “skills,
        including her judgment with regard to the emotional well-
        being of her children, remain problematic[,]” a goal change
        to adoption might be appropriate, regardless of the
        parent’s compliance with a permanency plan. Id. at 825.
        The agency is not required to offer services indefinitely,
        where a parent is unable to properly apply the instruction
        provided. In re A.L.D., 797 A.2d 326, 340 (Pa.Super.
        2002). See also In re S.B., supra at 981 (giving priority
        to child’s safety and stability, despite parent’s substantial
        compliance with permanency plan); In re A.P., 728 A.2d
375, 379 (Pa.Super. 1999), appeal denied, 560 Pa. 693,
        743 A.2d 912 (1999) (holding where, despite willingness,
        parent cannot meet “irreducible minimum parental
        responsibilities, the needs of the child must prevail over
        the rights of the parent”). Thus, even where the parent
        makes earnest efforts, the “court cannot and will not
        subordinate indefinitely a child’s need for permanence and
        stability to a parent’s claims of progress and hope for the
        future.” In re Adoption of R.J.S., 901 A.2d 502, 513
        (Pa.Super. 2006).

In re R.M.G., 997 A.2d 339, 347 (Pa.Super. 2010), appeal denied, 608 Pa.
648, 12 A.3d 372 (2010) (some internal citations and quotation marks


                                    -6-
J-S27002-17


omitted).

      Appellate review of termination of parental rights cases implicates the

following principles:

         In cases involving termination of parental rights: “our
         standard of review is limited to determining whether the
         order of the trial court is supported by competent
         evidence, and whether the trial court gave adequate
         consideration to the effect of such a decree on the welfare
         of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972
A.2d 5, 8 (Pa.Super. 2009)).

            Absent an abuse of discretion, an error of law, or
            insufficient evidentiary support for the trial court’s
            decision, the decree must stand.       …    We must
            employ a broad, comprehensive review of the record
            in order to determine whether the trial court’s
            decision is supported by competent evidence.

         In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
         banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
         (internal citations omitted).

            Furthermore, we note that the trial court, as the
            finder of fact, is the sole determiner of the credibility
            of witnesses and all conflicts in testimony are to be
            resolved by the finder of fact. The burden of proof is
            on the party seeking termination to establish by
            clear and convincing evidence the existence of
            grounds for doing so.

         In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
         2002) (internal citations and quotation marks omitted).
         The standard of clear and convincing evidence means
         testimony that is so clear, direct, weighty, and convincing
         as to enable the trier of fact to come to a clear conviction,
         without hesitation, of the truth of the precise facts in issue.
         In re J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We
         may uphold a termination decision if any proper basis

                                      -7-
J-S27002-17


         exists for the result reached. In re C.S., 761 A.2d 1197,
         1201 (Pa.Super. 2000) (en banc). If the court’s findings
         are supported by competent evidence, we must affirm the
         court’s decision, even if the record could support an
         opposite result. In re R.L.T.M., 860 A.2d 190, 191-92
         (Pa.Super. 2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d
1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d
1165 (2008)).

      DHS filed a petition for the involuntary termination of Mother’s

parental rights to Child on the following grounds:

         § 2511. Grounds for involuntary termination

         (a) General Rule.―The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

            (1) The parent by conduct continuing for a period of
            at least six months immediately preceding the filing
            of the petition either has evidenced a settled purpose
            of relinquishing parental claim to a child or has
            refused or failed to perform parental duties.

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being and the conditions and causes of the
            incapacity, abuse, neglect or refusal cannot or will
            not be remedied by the parent.

                                 *    *    *

            (5) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency for a period of at least six months,
            the conditions which led to the removal or placement
            of the child continue to exist, the parent cannot or

                                     -8-
J-S27002-17


           will not remedy those conditions within a reasonable
           period of time, the services or assistance reasonably
           available to the parent are not likely to remedy the
           conditions which led to the removal or placement of
           the child within a reasonable period of time and
           termination of the parental rights would best serve
           the needs and welfare of the child.

                                *    *    *

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency, 12 months or more have elapsed
           from the date of removal or placement, the
           conditions which led to the removal or placement of
           the child continue to exist and termination of
           parental rights would best serve the needs and
           welfare of the child.

                                *    *    *

        (b) Other considerations.―The court in terminating
        the rights of a parent shall give primary consideration to
        the developmental, physical and emotional needs and
        welfare of the child. The rights of a parent shall not be
        terminated solely on the basis of environmental factors
        such as inadequate housing, furnishings, income, clothing
        and medical care if found to be beyond the control of the
        parent. With respect to any petition filed pursuant to
        subsection (a)(1), (6) or (8), the court shall not consider
        any efforts by the parent to remedy the conditions
        described therein which are first initiated subsequent to
        the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (a)(2), (a)(5), (a)(8), and (b). “Parental rights

may be involuntarily terminated where any one subsection of Section

2511(a) is satisfied, along with consideration of the subsection 2511(b)

provisions.” In re Z.P., supra at 1117.

        Initially, the focus is on the conduct of the parent. The
        party seeking termination must prove by clear and

                                    -9-
J-S27002-17


            convincing evidence that the parent’s conduct satisfies the
            statutory grounds for termination delineated in Section
            2511(a). Only if the court determines that the parent’s
            conduct warrants termination of…her parental rights does
            the court engage in the second part of the analysis
            pursuant to Section 2511(b): determination of the needs
            and welfare of the child under the standard of best
            interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

      Termination under Section 2511(a)(1) involves the following:

            To satisfy the requirements of [S]ection 2511(a)(1), the
            moving party must produce clear and convincing evidence
            of conduct, sustained for at least the six months prior to
            the filing of the termination petition, which reveals a
            settled intent to relinquish parental claim to a child or a
            refusal or failure to perform parental duties. In addition,

               Section 2511 does not require that the parent
               demonstrate both a settled purpose of relinquishing
               parental claim to a child and refusal or failure to
               perform parental duties. Accordingly, parental rights
               may be terminated pursuant to Section 2511(a)(1) if
               the parent either demonstrates a settled purpose of
               relinquishing parental claim to a child or fails to
               perform parental duties.

            Once the evidence establishes a failure to perform parental
            duties or a settled purpose of relinquishing parental rights,
            the court must engage in three lines of inquiry: (1) the
            parent’s explanation for…her conduct; (2) the post-
            abandonment contact between parent and child; and (3)
            consideration of the effect of termination of parental rights
            on the child pursuant to Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa.Super. 2008) (internal citations

omitted).     Regarding the six-month period prior to filing the termination

petition:

            [T]he trial court must consider the whole history of a given

                                       - 10 -
J-S27002-17


         case and not mechanically apply the six-month statutory
         provision.     The court must examine the individual
         circumstances of each case and consider all explanations
         offered by the parent facing termination of…her parental
         rights, to determine if the evidence, in light of the totality
         of the circumstances, clearly warrants the involuntary
         termination.

In re B.,N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.
718, 872 A.2d 1200 (2005) (internal citations omitted).

      The   grounds    for    termination     of   parental   rights   under   Section

2511(a)(2), due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; to the contrary those grounds may include

acts of refusal as well as incapacity to perform parental duties.               In re

A.L.D., supra at 337.             “Parents are required to make diligent efforts

towards the reasonably prompt assumption of full parental responsibilities.”

Id. at 340.   The fundamental test in termination of parental rights under

Section 2511(a)(2) was long ago stated in the case of In re Geiger, 459 Pa.
636, 331 A.2d 172 (1975), where the Pennsylvania Supreme Court

announced that under what is now Section 2511(a)(2), “the petitioner for

involuntary termination must prove (1) repeated and continued incapacity,

abuse, neglect or refusal; (2) that such incapacity, abuse, neglect or refusal

caused the    child   to     be    without   essential   parental   care, control or

subsistence; and (3) that the causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied.”           In Interest of Lilley, 719 A.2d
327, 330 (Pa.Super. 1998).


                                         - 11 -
J-S27002-17


      “Termination of parental rights under Section 2511(a)(5) requires

that: (1) the child has been removed from parental care for at least six

months; (2) the conditions which led to removal and placement of the child

continue to exist; and (3) termination of parental rights would best serve the

needs and welfare of the child.” In re Z.P., supra at 1118.

      “[T]o terminate parental rights under Section 2511(a)(8),           the

following factors must be demonstrated: (1) [t]he child has been removed

from parental care for 12 months or more from the date of removal; (2) the

conditions which led to the removal or placement of the child continue to

exist; and (3) termination of parental rights would best serve the needs and

welfare of the child.” In re Adoption of M.E.P., 825 A.2d 1266, 1275-76

(Pa.Super. 2003).   “Section 2511(a)(8) sets a 12–month time frame for a

parent to remedy the conditions that led to the children's removal by the

court.”   In re A.R., 837 A.2d 560, 564 (Pa.Super. 2003).      Once the 12–

month period has been established, the court must next determine whether

the conditions that led to the child's removal continue to exist, despite the

reasonable good faith efforts of the Agency supplied over a realistic time

period.   Id.   Termination under Section 2511(a)(8) does not require the

court to evaluate a parent's current willingness or ability to remedy the

conditions that initially caused placement or the availability or efficacy of

Agency services. In re Adoption of T.B.B., 835 A.2d 387, 396 (Pa.Super.

2003); In re Adoption of M.E.P., supra.


                                    - 12 -
J-S27002-17


     Under Section 2511(b), the court must consider whether termination

will meet the child’s needs and welfare.     In re C.P., 901 A.2d 516, 520

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond,

paying close attention to the effect on the child of permanently severing the

bond.” Id. Significantly:

        In this context, the court must take into account whether a
        bond exists between child and parent, and whether
        termination would destroy an existing, necessary and
        beneficial relationship.

        When conducting a bonding analysis, the court is not
        required to use expert testimony. Social workers and
        caseworkers can offer evaluations as well. Additionally,
        Section 2511(b) does not require a formal bonding
        evaluation.

In re Z.P., supra at 1121 (internal citations omitted).

     “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and have…her rights terminated.” In re B.L.L., 787 A.2d
1007, 1013 (Pa.Super. 2001). This Court has said:

        There is no simple or easy definition of parental duties.
        Parental duty is best understood in relation to the needs of
        a child. A child needs love, protection, guidance, and
        support. These needs, physical and emotional, cannot be
        met by a merely passive interest in the development of the

                                    - 13 -
J-S27002-17


        child.   Thus, this [C]ourt has held that the parental
        obligation is a positive duty which requires affirmative
        performance.

        This affirmative duty encompasses more than a financial
        obligation; it requires continuing interest in the child and a
        genuine effort to maintain communication and association
        with the child.

        Because a child needs more than a benefactor, parental
        duty requires that a parent exert [herself] to take and
        maintain a place of importance in the child’s life.

        Parental duty requires that the parent act affirmatively
        with good faith interest and effort, and not yield to every
        problem, in order to maintain the parent-child relationship
        to the best of…her ability, even in difficult circumstances.
        A parent must utilize all available resources to preserve
        the parental relationship, and must exercise reasonable
        firmness in resisting obstacles placed in the path of
        maintaining the parent-child relationship. Parental rights
        are not preserved by waiting for a more suitable or
        convenient time to perform one’s parental responsibilities
        while others provide the child with his or her physical and
        emotional needs.

In re B.,N.M., supra at 855 (internal citations omitted). “[A] parent’s basic

constitutional right to the custody and rearing of…her child is converted,

upon the failure to fulfill…her parental duties, to the child’s right to have

proper parenting and fulfillment of [the child’s] potential in a permanent,

healthy, safe environment.” Id. at 856.

     After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Joseph

Fernandes, we conclude Mother’s issues merit no relief. The Juvenile Court

opinion comprehensively discusses and properly disposes of the questions


                                    - 14 -
J-S27002-17


presented. (See Juvenile Court Opinion, filed December 16, 2016, at 3-12)

(finding: Mother’s Single Case Plan (“SCP”) objectives included drug and

alcohol and mental health treatment, parenting capacity evaluation, and

parenting, employment, housing, and anger         management      classes   at

Achieving Reunification Center (“ARC”); throughout dependency, case

worker contacted Mother regarding Mother’s SCP objectives; case worker re-

referred Mother to ARC three times after ARC discharged Mother for not

attending; DHS made reasonable efforts to assist Mother throughout

dependency and have made numerous referrals to services, but Mother

refused; in six-months immediately before DHS filed termination petition

Mother: (a) tested positive for marijuana and test result indicated

tampering; (b) failed to participate in dual diagnosis program for her

substance abuse and mental health issues; (c) failed to participate in anger

management, parenting, or job training classes; (d) refused to perform

parenting evaluation; and (e) had no visits with Child; during entire six-

month period, Mother failed and/or refused to perform parental duties or

complete her SCP objectives; Mother suffers from bipolar disorder; from

November 2015 to March 2016, Mother was involuntarily committed; at time

of termination hearing Child had been in foster care for 16 months, yet

Mother had not completed her SCP objectives; Mother failed to procure

appropriate housing, her only source of income was social security disability

income, and she was still unable to assume a parental role; Mother has not


                                   - 15 -
J-S27002-17


performed parental duties since Child was born and is unlikely to remedy

conditions which led to Child’s placement within reasonable time; Mother’s

mental illness continues to pose severe threat to Child; Mother has not seen

Child since Child was three weeks old after Mother threatened to leave Child

“on the curb”; there is no relationship or bond between Mother and Child,

Child would not suffer irreparable harm if court terminated Mother’s parental

rights to Child; Child has lived with foster parent since he was three weeks

old; Child and foster parent share loving bond; Child would suffer irreparable

harm if removed from foster parent; record and credible testimony of DHS

witnesses supported change of permanency goal from reunification to

adoption; termination of Mother’s parental rights is in Child’s best interests).

Accordingly, we affirm on the basis of the Juvenile Court’s opinion.

      Order and decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/12/2017




                                     - 16 -
                                                                                 Circulated 05/04/2017 02:33 PM




                        IN THE COURT OF COMMON PLEAS
                       FOR THE COUNTY OF PHILADELPIDA
                             FAMILY COURT DIVISION

In the Interest of J.R., a Minor                      CP-51-DP-0001372-2015
                                                      CP-51-AP-0000850-2016

                                                      FID: 51-FN-001158-2015
                                                                                                 I'~'
APPEAL OF: A.R., Mother                               3504/3505 EDA 2016                         ,--·-
                                                                                                   :-·
                                                                                         -c      r~
                                                                                                            .. ,
                                                                                                  .•   ,J

                                                                                         ;m      ' 1
OPINION                                                                                  0                  '. :
                                                                                         "",:J
                                                                                         ;:.c    (:.
                                                                                                             .....
Fernandes, J.:                                                                           Ci
                                                                                         -1
                                                                                         :r:
                                                                                         -<
Appellant A.R. ("Mother") appeals from the order entered on October 5, 2016, granting the
petition filed by the Philadelphia Department of Human Services ("DHS"), to involuntarily
terminate Mother's parental rights to J.R. ("Child") pursuant to the Adoption Act, 23 Pa.C.S.A.
§251 l(a)(l), (2), (5), (8) and (b). Carla Beggin, Esq., counsel for Mother, filed a timely Notice of
Appeal with a Statement of Matters Complained of on Appeal pursuant to Rule l 925(b ).


· Factual and Procedural Background:
The family in this case became involved with DHS on May 5, 2015, when DHS received a report
that Mother had just given birth to Child, had used drugs during pregnancy and had a history of
untreated mental illness.   DHS investigated Mother's home on May 7, 2015, and developed a
Safety Plan, which Mother signed. DHS implemented services, and referred Mother for mental
health treatment.   On May 21, 2015, Mother refused to engage in mental health treatment, and
began banging her head against walls while yelling. DHS obtained an Order of Protective Custody
and placed Child in a foster home. On June 10, 2015, Child was adjudicated dependent and fully
committed to DHS custody. The case was transferred to a Community Umbrella Agency ("CUA")
which developed a Single Case Plan ("SCP") with objectives for Mother. Over the course of2015
and 2016, Mother did not complete her objectives. On September 16, 2016, DHS filed petitions
to involuntarily terminate Mother's parental rights and change Child's permanency goal to
adoption.




                                            Page 1 of 12
At the goal change termination trial held on October 5, 2016, the current CUA worker testified
that Child had been in care for sixteen months. Child had come into care because Mother had not
engaged in any prenatal care prior to Child's birth, and had untreated mental health issues. (N.T.
10/5/16, pgs. 9-11). Mother's attorney stipulated to the facts in the goal change and termination
petitions. (N.T. 10/5/16, pgs. 6-7). Mother's SCP objectives were to engage in drug and alcohol
and mental health treatment, take a Parenting Capacity Evaluation ("PCE") and attend the
Achieving     Reunification   Center ("ARC")   for parenting,   employment, housing and anger
management services. (N.T. 10/5/16, pg. 11). These objectives have been the same for the life of
the case, and the CUA worker had discussed these objectives with Mother. (N.T. 10/5/16, pgs.
1 7-18).    Mother is engaged in mental health treatment after being discharged from Ancora
Psychiatric Hospital in New Jersey sometime in early August 2016. (N.T. 10/5/16, pgs. 24-26, 33,
40). It should be noted that Mother was in a psychiatric hospital from November 2015 to March
9, 2016, and was discharged to a partial program before starting outpatienttherapy in early August.
She never engaged in anger management. (N.T. 10/5/16,pgs. 13-14). Mother did not successfully
complete parenting or employment services at ARC, and was dischargedfor non-attendance. Both
CUA workers re-referred Mother to ARC at least three times. (N.T. 10/5/16, pgs. 15, 39).
Mother's housing is not appropriate, and she did not complete the PCE. (N.T. 10/5/16, pg. 16).
Mother was ordered after every court hearing to give random drug screens at the Clinical
Evaluation Unit ("CEU"), but Mother never did. (N.T. 10/5/16, pg. 40). Her two most recent drug
screens were positive for marijuana, and another recent drug screen was rejected because of
tampering. (N.T. 10/5/16, pgs. 18, 24). Mother engaged in a dual diagnosis program for drug and
alcohol treatment in September 2016. This program also provided her subsidized transitional
housing. (N.T. 10/5/16, pgs. 20-23, 33-34). Mother has not successfullycompleted the outpatient
dual diagnosis program in New Jersey. (N.T. 10/5/16, pgs. 32-33). Mother has never signed
releases at CEU or provided documentation showing that she is engaged in drug and alcohol
treatment, that she completed parenting classes or that she has any income. (N.T. 10/5/16, pgs.
30-31). Mother is in transitional housing, looking for permanent housing. (N.T. 10/5/16, pgs. 34-
35). Mother has never had visits with Child. (N.T. 10/5/16, pgs. 27, 40-41). Child has a loving
bond with the foster parent. (N.T. 10/5/16, pgs. 28-29, 31). Child would not suffer irreparable
harm if Mother's rights were terminated, but would suffer irreparable harm ifremoved from the



                                            Page 2 of 12
foster parent. (N.T. 10/5/16, pgs. 29-30, 41). The foster parent loves Child and it is in Child's
best interest to be adopted. (N.T. 10/5/16, pg. 42).

Mother testified that she was involuntarily committed from November 2015 to March 9, 2016,
then entered the partial program.           (N.T. 10/5/16, pgs. 49-50). Mother testified that she had
completed the partial program and was about to start an outpatient program. She testified that she
could apply for a waiver and reunify with Child in her current transitional housing. (N. T. 10/5/16,
pg. 51 ). Mother testified that she has bipolar disorder, and takes medication to treat it. Her only
income is SSI. (N.T. 10/5/16, pg. 52). Mother testified that she would start parenting classes
"tomorrow," and that the outpatient program she was about to enroll in provides drug and alcohol
treatment and anger management.            (N.T. 10/5/16, pg. 53). Following argument, the trial court
found that OHS and CUA had made reasonable efforts to reunify Mother and Child. (N .T. 10/5/16,
pg. 57). The trial court then terminated Mother's parental rights to Child under 23 Pa.C.S.A.
§251 l(a)(l), (2), (5), (8) and (b), and changed his permanency goal to adoption.1 On November
3, 2016, Mother filed this appeal.

Discussion:
On appeal, Mother alleges that the trial court erred or abused its discretion:
    1. When it found that DHS by clear and convincing evidence had met its burden to terminate
          Mother's parental rights pursuant to 23 Pa.C.S.A. §251 l(a)(l), (2), (5) and (8).
    2. When it found that the termination of Mother's parental rights was in Child's best interests
          and that DHS had met its burden pursuant to 23 Pa.C.S.A. §251 l(b).
    3. In changing the permanent placement goal from reunification to adoption.

Mother has appealed the involuntary termination of her parental rights. It should be noted that
Mother's attorney stipulated to the facts on both the goal change and termination petitions. (N.T.
10/5/16, pgs. 6-7).




I Child is the product ofrape, and no putative fathers have ever come forward. The trial court terminated the
parental rights of all unknown putative fathers on this date.

                                                    Page 3 of 12
The grounds for involuntary termination of parental rights are enumerated in the Adoption Act at
23 Pa.C.S.A. §251 l(a), which provides the following grounds for §251 l(a)(l):
        (a) General rule - The rights of a parent, in regard to a child, may be terminated after a
        petition is filed on any of the following grounds:
        (1) The parent, by conduct continuing for a period of at least six months immediately
        preceding the filing of the petition, has either evidenced a settled purpose of relinquishing
        parental claim to a child or has refused or failed to perform parental duties.
In proceedings to involuntarily terminate parental rights the burden of proof is on the party seeking
termination, which must establish the existence of grounds for termination by clear and convincing
evidence. In re Adoption ofAtencio, 650 A.2d 1064 (Pa. 1994). To satisfy Section (a)(l), the
moving party must produce clear and convincing evidence of conduct sustained for at least six
months prior to the filing of the termination petition, which reveals a settled intent to relinquish
parental claim to a child or a refusal or failure to perform parental duties. However, the six-month
time period should not be applied mechanically; instead, the court must consider the whole history
of the case. In re B.NM. 856 A.2d 847, 855 (Pa. Super. 2004). The standard of clear and
convincing evidence is defined as testimony that is so clear, direct, weighty and convincing as to
enable the trier of fact to come to a clear conviction without hesitance of the truth of precise facts
in issue.


The petition for involuntary termination was filed on September 16, 2016.                Mother's SCP
objectives were to engage in drug and alcohol and mental health treatment, take a PCE and attend
ARC for parenting, employment, housing and anger management services. (N.T. 10/5/16, pg. 11).
During the six-month period prior to the filing of the petition, Mother gave a random drug screen
which indicated tampering. Previously, Mother gave positive drug screens for marijuana. (N.T.
10/5/16, pgs. 18, 24). Mother did not engage in a dual diagnosis program until September 2016,
after the petition was filed. (N.T. 10/5/16, pgs. 20-23, 33-34, 53). Mother never complied with
court orders to give random drug screens at CEU. (N.T. 10/5/16, pg. 40). Mother did not engage
in anger management, parenting classes or job training at ARC, and was discharged for non-
attendance. Mother had to be re-referred a number of times. (N.T. 10/5/16, pg. 15, 30-31, 39, 53).
Mother is in transitional housing, looking for permanent housing. (N.T. 10/5/16, pgs. 34-35).
Mother was referred for a PCE soon after Child came into care, but missed the appointment.


                                             Page 4 of 12
During the six-month period, she did not complete the PCE. (N.T. 10/5/16, pgs. 16, 39). Because
of her severe mental health issues, and repeated threats to leave Child "on the curb," Mother has
never had visits with Child. (N.T. 10/5/16, pgs. 27, 40-41). For the majority of the life of this
case, Mother has been involuntarily committed to Ancora Psychiatric Hospital in New Jersey.
Mother was involuntarily committed from November 2015 to March 9, 2016. (N.T. 10/5/16, pgs.
32-33, 40, 49-50, 52). Mother was aware of her objectives. (N.T. 10/5/16, pgs. 17-18). For the
entire six-month period prior to the filing of the petition, Mother failed or refused to complete her
objectives and place herself in a position to parent. As a result, the trial court did not err or abuse
its discretion by finding clear and convincing evidence that Mother, by her conduct, had refused
and failed to perform parental duties and has evidenced a settled purpose to relinquish her parental
claim to Child, so termination under this section was proper.


The trial court also terminated Mother's parental rights under 23 Pa.C.S.A. §251 l(a)(2). This
section of the Adoption Act includes, as a ground for involuntary termination of parental rights,
the repeated and continued incapacity, abuse, neglect or refusal of the parent that causes the child
to be without essential parental care, control or subsistence necessary for his physical or mental
well-being; and the conditions and causes of the incapacity, abuse, neglect or refusal cannot or will
not be remedied by the parent. This ground is not limited to affirmative misconduct. It may include
acts of refusal to perform parental duties, but focuses more specifically on the needs of the child.
Adoption o{C.A. W, 683 A.2d 911, 914 (Pa. Super. 1996).

Child has been in care since May 21, 2015. Mother's SCP objectives were to engage in drug and
alcohol and mental health treatment, take a PCE, and attend ARC for parenting, employment,
housing and anger management services. (N.T. 10/5/16, pg. 11). These objectives have been the
same for the life of the case, and the CUA worker had discussed these objectives with Mother.
(N.T. 10/5/16, pgs. 17-18). Mother was court-ordered to attend CEU, and was referred by CUA
for an assessment, but refused to attend. (N.T. 10/5/16, pg. 40). Mother did not enroll in drug and
alcohol treatment for a number of months, then was involuntarily committed to Ancora Psychiatric
Hospital in New Jersey. Mother was subsequently discharged to a partial program. (N.T. 10/5/16,
pgs. 24-26, 33, 40, 49-50). She testified that she completed this program in September 2016, but
she has never provided documentation that she completed it. (N.T. 10/5/16, pgs. 20-23, 30-34).
Mother testified that the partial program recommended that she continue attending an outpatient

                                              Page 5 of 12
program in order to successfully complete her dual diagnosis treatment. (N.T. 10/5/16, pg. 51).
Despite completing the partial program in September 2016 and being recommended an outpatient
program, Mother still had not enrolled in the outpatient program at the time of trial in October
2016. (N.T. 10/5/16, pg. 53). Mother has not successfully completed the outpatient dual diagnosis
program. (N.T. 10/5/16, pgs. 32-38). Mother's recent drug screens were either positive for drugs
or showed evidence of tampering.      (N.T. 10/5/16, pgs. 18, 24). Mother has bipolar disorder, and
was involuntarily committed for over four months. (N.T. 10/5/16, pgs. 49-50, 52). Mother claims
she engaged in mental health therapy in her partial program, but has not provided any
documentation.    (N.T. 10/5/16, pgs. 13-14, 30-31, 47). Mother was referred for a PCE at the start
of this case, but missed the appointment and had to reschedule. (N.T. 10/5/16, pg. 39). Mother
still has not completed the PCE. (N. T. 10/5/ 16, pg. 16). Mother was referred to ARC for parenting,
anger management, housing and employment services. She did not attend any services at ARC,
and was re-referred three times by CUA following discharges for non-attendance. (N.T. 10/5/16,
pgs. 15, 39). Mother claims she completed anger management at her partial program, and that the
outpatient program she has not yet enrolled in will also provide anger management. Mother has
never provided appropriate documentation.       (N.T. 10/5/16, pgs. 13-14, 30-31, 47, 53). Mother's
housing is not appropriate: she could not reunify with Child in her current subsidized transitional
housing without applying for a waiver, which may not be granted. (N.T. 10/5/16, pgs, 16, 51).
Mother's only income is SSI, and she has not even begun parenting classes. (N.T. 10/5/16, pgs.
15, 30-31, 52-53). Mother's behavior, especially her repeated threats to "leave the baby on the
curb" posed a threat to Child. Mother has never had visits with Child, and has no relationship
whatsoever with Child. (N.T. 10/5/16, pgs. 27, 41). Child needs permanency, which Mother
cannot provide.    Mother has demonstrated that she is unwilling to remedy the causes of her
incapacity to parent in order to provide Child with essential parental care, control or subsistence
necessary for his physical and mental well-being. Termination under this section was also proper.


Mother also appeals the trial court's termination of parental rights under 23 Pa. C. S.A. §2511 ( a)( 5),
which permits termination when a child was removed, by court or voluntary agreement, and placed
with an agency if, for at least six months, the conditions which led to the placement of the child
continue to exist, the parent cannot or will not remedy those conditions within a reasonable period
of time, the services reasonably available to the parent are not likely to remedy the conditions


                                              Page 6 of 12
leading to placement, and termination best serves the child's needs and welfare. DHS, as a child
and youth agency, cannot be required to extend services beyond the period of time deemed as
reasonable by the legislature or be subjected to herculean efforts. A child's life cannot be put on
hold in hope that the parent will summon the ability to handle the responsibilities of parenting. In
             sos,
re JT. 817 A.2dA509(Pa. Super. 2001). As a consequence, Pennsylvania's Superior Court has
recognized that a child's needs and welfare require agencies to work toward termination of parental
rights when a child has been placed in foster care beyond reasonable temporal limits and after
reasonable efforts for reunification have been made by the agency, which have been ineffective.
This process should be completed within eighteen months. In re NW,        ssq A.2d.   SorJSG:>1>(e11, S~r.
2004).

Child has been in DHS custody since May 21, 2015. Child was placed because Mother was unable
to parent. Mother's SCP objectives were to engage in drug and alcohol and mental health
treatment, take a PCE and attend ARC for parenting, employment, housing and anger management
services. (N.T. 10/5/16, pg. 11). These objectives have been the same for the life of the case, and
the CUA worker had discussed these objectives with Mother. (N.T. 10/5/16,pgs. 17-18). Mother
was court-ordered to attend CEU, and was referred by CUA for an assessment, but refused to
attend. (N.T. 10/5/16, pg. 40). Mother did not enroll in drug and alcohol treatment for a number
of months, then was involuntarily committed to Ancora Psychiatric Hospital in New Jersey.
Mother was subsequently discharged to a partial program. (N.T. 10/5/16,pgs. 24-26, 34, 40, 49-
50). She testified that she completed this program in September 2016, but she has never provided
documentation that she completed it. (N.T. 10/5/16, pgs. 20-23, 30-34). Mother testified that the
partial program recommended that she continue attending an outpatient program in order to
successfully complete her dual diagnosis treatment. (N.T. 10/5/16, pg. 51). Despite completing
the partial program in September 2016 and being recommended an outpatient program, Mother
still had not enrolled in the outpatient program at the time of trial in October 2016. (N.T. 10/5/16,
pg. 53). Mother's recent drug screens were either positive for drugs or showed evidence of
tampering. (N.T. 10/5/16, pgs. 18, 24). Mother has bipolar disorder, and was involuntarily
committed for over four months. (N.T. 10/5/16, pgs. 49-50, 52). Mother claims she engaged in
therapy in her partial program, but has not provided any documentation. (N.T. 10/5/16, pgs. 13-
14, 30-31, 47). Mother was referred for a PCE at the start of this case, but missed the appointment


                                            Page 7 of 12
and had to reschedule.    (N.T. 10/5/16, pg. 39). Mother still has not completed the PCE. (N.T.
10/5/16, pg. 16). Mother was referred to ARC for parenting, anger management, housing and
employment services. She did not attend any services at ARC, and was re-referred three times by
CUA following discharges for non-attendance.        (N.T. 10/5/16, pgs. 15, 39). Mother claims she
completed anger management at her partial program, and that the outpatient program she has not
yet enrolled in will also provide anger management.         Mother has never provided appropriate
documentation.    (N.T. 10/5/16, pgs. 13-14, 30-31, 47, 53). Mother's housing is not appropriate:
she could not reunify with Child in her current subsidized transitional housing without applying
for a waiver, which may not be granted.        (N.T. 10/5/16, pgs. 16, 51). Mother is looking for
permanent housing.      (N.T. 10/5/16, pgs. 34-35). Mother's only income is SSI, and she has not
even begun parenting classes.       (N.T. 10/5/16, pgs. 15, 30-31, 52-53).        Mother's behavior,
especially her repeated threats to "leave the baby on the curb" posed a threat to Child. Mother has
never had visits with Child, and has no relationship whatsoever with Child. (N.T. 10/5/16, pgs.
27, 41). OHS and CUA have made appropriate referrals to services, but those referrals have been
unavailing. The conditions that brought Child into care have not been remedied, and Mother is
unable, at the time of trial, to parent. Mother's testimony regarding completion of her objectives
relied largely on a promise to engage in drug and alcohol and mental health treatment, take
parenting classes and anger management and obtain a housing waiver through an outpatient
program in which she is not yet enrolled. (N.T. 10/5/16, pgs. 51, 53). The trial court has always
found reasonable efforts on behalf of DHS. The court properly found that Mother would not be
able to remedy the causes of her incapacity to parent within a reasonable time. Child is placed
with a loving foster parent, and is bonded with her. The foster parent has had Child nearly since
Child's birth, and is the only parent he has ever known. Child is so attached to the foster parent
that he would suffer irreparable harm if he was removed from her care. It is in Child's best interest
to be adopted. (N.T. 10/5/16, pgs. 28-31, 41-42). As a result, the trial court found that termination
of Mother's parental rights was in the best interest of Child for his physical, intellectual, moral and
spiritual well-being.   Because the trial court made these determinations on the basis of clear and
convincing evidence, termination under this section was also proper.


The trial court also terminated Mother's parental rights under 23 Pa.C.S.A. §2511(a)(8), which
permits termination when:


                                             Page 8 of 12
       The child has been removed from the care of the parent by the court or under a voluntary
       agreement with an agency, 12 months or more have elapsed from the date of removal or
       placement, the conditions which led to the removal or placement of the child continue to
       exist and termination of parental rights would best serve the needs and welfare of the child.

This section does not require the court to evaluate a parent's willingness or ability to remedy the
conditions which initially caused placement or the availability or efficacy of DHS services offered
to the parent, only the present state of the conditions. In re: Adoption o(KJ. 9".M:. A.2d 1128, 1133
(Pa. Super. 2.li:>0"'7). The party seeking termination must also prove by clear and convincing
evidence that the termination is in the best interest of the child. The best interest of the child is
determined after consideration of the needs and welfare of the child such as love, comfort, security
                            6'17
and stability. In re Bowman,l'A.2d 217 (Pa. Super. 1994). See also In re Adoption ofTTB .• 835
A.2d 387, 397 (Pa. Super. 2003).


Child has been in DHS custody since May 21, 2015, over sixteen months at the time of trial. Child
was placed because Mother was unable to parent. Mother's SCP objectives were to engage in drug
and alcohol and mental health treatment, take a PCE and attend ARC for parenting, employment,
housing and anger management services. (N.T. 10/5/16, pg. 11). These objectives have been the
same for the life of the case, and the CUA worker had discussed these objectives with Mother.
(N.T. 10/5/16, pgs. 17-18). Mother was court-ordered to attend CEU, and was referred there by
CUA for an assessment, but refused to attend. (N.T. 10/5/16, pg. 40). Mother did not enroll in
drug and alcohol treatment for a number of months, then was involuntarily committed to Ancora
Psychiatric Hospital in New Jersey. Mother was subsequently discharged to a partial program.
(N.T. 10/5/16, pgs. 24-26, 34, 40, 49-50).      She testified that she completed this program in
September 2016, but she has never provided documentation that she completed it. (N.T. 10/5/16,
pgs. 20-23, 30-34).    Mother testified that the partial program recommended that she continue
attending an outpatient dual diagnosis program in order to successfully complete treatment. (N. T.
10/5/16, pg. 51).     Despite completing the partial program in September 2016 and being
recommended an outpatient program, Mother still had not enrolled in the outpatient program at
the time of trial in October 2016. (N.T. 10/5/16, pg. 53). Mother's recent drug screens were either
positive for drugs or showed evidence of tampering. (N.T. 10/5/16, pgs. 18, 24). Mother did not
comply with court orders to give random drug screens at CEU. (N.T. 10/5/16, pgs. 40). Mother
has bipolar disorder, and was involuntarily committed for over four months in a New Jersey


                                             Page 9 of 12
psychiatric hospital. (N.T. 10/5/16, pgs. 49-50, 52). Mother claims she engaged in therapy in her
partial program, but has not provided any documentation.      (N.T. 10/5/16, pgs. 13-14, 30-31, 47).
Mother was referred for a PCE at the start of this case, but missed the appointment and had to
reschedule. (N.T. 10/5/16, pg. 39). Mother still has not completed the PCE. (N.T. 10/5/16, pg.
16). Mother was referred to ARC for parenting, anger management, housing and employment
services.   She did not attend any services at ARC, and was re-referred three times by CUA
following discharges for non-attendance.       (N.T. 10/5/16, pgs. 15, 39).      Mother claims she
completed anger management at her partial program, but has never provided appropriate
documentation.     (N.T. 10/5/16, pgs. 13-14, 30-31, 47, 53). Mother's housing is not appropriate:
she could not reunify with Child in her current subsidized transitional housing without applying
for a waiver, which may not be granted.       (N.T. 10/5/16, pgs. 16, 51). Mother does not have
permanent housing. (N.T. 10/5/16, pgs. 34-35). Mother's only income is SSI, and she has not
even begun parenting classes.       (N.T. 10/5/16, pgs. 15, 30-31, 52-53).      Mother's behavior,
especially her repeated threats to "leave the baby on the curb" posed a threat to Child. Mother has
never had visits with Child, and has no relationship whatsoever with Child. (N.T. 10/5/16, pgs.
27, 41 ). The conditions that brought Child into care have not been remedied, and Mother is unable,
at the time of trial, to parent. Child is placed with a loving foster parent, and is bonded with her.
The foster parent has had Child nearly since Child's birth, and is the only parent he has ever known.
Child is so attached to the foster parent that he would suffer irreparable harm if he was removed
from her care. It is in Child's best interest to be adopted. (N.T. 10/5/16, pgs. 28-31, 41-42). The
testimony ofDHS witnesses was unwavering and credible. Because the record contains clear and
convincing evidence, the trial court did not abuse its discretion and termination under this section
was also proper.

After a finding of any grounds for termination under Section (a), the court must, under 23
Pa.C.S.A. §25ll(b), also consider what - if any - bond exists between parent and child. In re
Involuntary Termination of C. W.S.M. and K.A.L.M, 839 A.2d 410, 415 (Pa. Super. 2003). The
trial court must examine the status of the bond to determine whetherits termination "would destroy
an existing, necessary and beneficial relationship". In re Adoption of T.B.B. 835 A.2d 387, 397
(Pa. Super. 2003). In assessing the parental bond, the trial court is permitted to rely upon the
observations and evaluations of social workers. In re K.ZS.. 946 A.2d 753, 762-763 (Pa. Super.


                                            Page 10 of 12
2008). In cases where there is no evidence of any bond between the parent and child, it is
reasonable to infer that no bond exists. The extent of any bond analysis depends on the
circumstances of the particular case. In re KZ.S. at 762-763. However under 23 Pa.C.S.A.
§2511(b), the rights of a parent shall not be terminated solely on the basis of environmental factors
such as inadequate housing, furnishings, income, clothing and medical care, if found to be beyond
the control of the parent.

Mother has severe mental health issues, and has threatened to "leave the baby on the curb." Her
untreated mental health issues posed a threat to Child. Mother has never had visits with Child, and
has no relationship whatsoever with Child. As a result, the court reasonably inferred that no bond
exists. (N.T. 10/5/16, pgs. 27, 40-41). Child would not suffer irreparableharm if Mother's rights
were terminated. (N.T. 10/5/16, pgs. 29-30, 41). Child is placed with a loving foster parent, and
is bonded with her. The foster parent has had Child nearly since Child's birth, and is the only
parent he has ever known. Child is so attached to the foster parent that he would suffer irreparable
harm ifhe was removed from her care. It is in Child's best interest to be adopted. (N.T. 10/5/16,
pgs. 28-31, 41-42). These facts showed, by clear and convincing evidence, that termination would
not sever an existing and beneficial relationship. The trial court's termination under this section
was proper and should be affirmed.

Mother also alleges that the court erred in changing the Children's permanency goal from
reunification to adoption. In a change of goal proceeding, the child's best interest must be the
focus of the trial court's determination. The child's safety and health are paramount considerations.
In re A.H, 763 A.2d 873 (Pa. Super. 2000). Pennsylvania's Juvenile Act recognizes family
preservation as one of its primary purposes. In the Interest OfR.P. a Minor. 957 A.2d 1205 (Pa.
Super. 2008). As a result, welfare agencies must make efforts to reunify the biological parents
with their child. Nonetheless, if those efforts fail, the agency must redirect its efforts toward
placing the child in an adoptive home. Agencies are not required to provide services indefinitely
when a parent is unwilling or unable to apply the instructions received. In re R. T, 778 A.2d 670
(Pa. Super. 2001). The trial court should consider the best interest of the child as it exists presently,
rather than the facts at the time of the original petition.




                                             Page 11 of12
Mother has severe mental health issues, which posed a threat to Child. (N.T. 10/5/16, pgs. 40-41,
52). She has not provided documentation that she is engaged in treatment. (N.T. 10/5/16, pgs. 30-
31 ). Mother claims - without documentation - that she has completed a course of drug and alcohol
treatment, but still tests positive for drugs at CEU. (N.T. 10/5/16, pgs. 18, 24, 30-31, 40, 49-50).
Mother has not completed parenting classes or anger management. (N.T. 10/5/16, pgs. 13-15, 30-
31, 47, 53). She does not have a job. She has little source of income. She receives SSL (N.T.
10/5/16, pg. 52). Mother has been hospitalized in a psychiatric hospital, and completed a partial
program. The partial program recommended that Mother continue attending an outpatient dual
diagnosis program in order to successfully complete treatment. (N. T. I 0/5/16, pgs. 24-26, 34, 40,
49-50). Mother is not enrolled in the outpatient program as of October 2016. (N.T. 10/5/16, pg.
53). The only housing she can provide is subsidized transitional housing, where Child may not be
allowed without a waiver. (N.T. 10/5/16, pgs. 16, 51). Mother does not have permanent housing.
(N.T. 10/5/16, pgs. 34-35). Mother has never completed a PCE. (N.T. 10/5/16, pg. 16, 39).
Mother has never had visits with Child and has no relationship with him. (N.T. 10/5/16, pgs. 27,
40-41 ). Child is placed with a loving foster parent, and is bonded with her. The foster parent has
had Child nearly since Child's birth, and is the only parent he has ever known. Child is so attached
to the foster parent that he would suffer irreparable harm if he was removed from her care. It is in
Child's best interest to be adopted. (N.T. 10/5/16, pgs. 28-31, 41-42). Because these facts were
clearly and convincingly established by the credible testimony of DHS's witness, the court's
change of permanency goal from reunification to adoption was proper. The trial court did not err
or abuse its discretion.

Conclusion:
For the aforementioned reasons, the court found that DHS met its statutory burden by clear and
convincing evidence regarding termination of Mother's parental rights pursuant to 23 Pa.C.S.A.
§251 l(a)(l), (2), (5), (8) and (b) since it would best serve Child's emotional needs and welfare.
Changing Child's permanency goal to adoption was in his best interest.            The trial court's
termination of Mother's parental rights and change of permanency goal to adoption was proper
and should be affirmed.




                                                      Josep

                                           Page 12 of 12